If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 6, 2021
               Plaintiff-Appellee,

v                                                                    No. 344834
                                                                     Genesee Circuit Court
KEVIN LIONEL THOMPSON, JR,                                           LC No. 16-039869-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and RONAYNE KRAUSE and REDFORD, JJ.

PER CURIAM.

         Defendant appeals as of right his jury trial convictions of first-degree felony murder, MCL
750.316(1)(b), armed robbery, MCL 750.529, conspiracy to commit armed robbery, MCL
750.157a and MCL 750.529, carrying a concealed weapon (CCW), MCL 750.227, and possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. The trial court
sentenced defendant to life imprisonment without parole for the first-degree murder conviction,
and concurrent prison terms of 225 months to 40 years each for the armed robbery and conspiracy
convictions, and 24 to 60 months for CCW conviction, which were to be served consecutive to a
two-year term of imprisonment for the felony-firearm conviction. We affirm.

                                I. FACTS AND PROCEEDINGS

         Defendant’s convictions arise from the April 21, 2015 robbery and homicide of David
Fuller on West Genesee Street in Flint. A codefendant, Ah’Quan Lay, and the victim both worked
as delivery drivers for Cottage Inn Pizza on Miller Road in Flint. The victim sold his vehicle to
Lay, but Lay had not fully paid the purchase price before the victim’s death. Lay’s employer
terminated him because of unreliability. Defendant, who resided in Ohio, came with his mother
to visit family and friends in Flint in April 2015, during which defendant became acquainted with
Lay.

        At trial, the prosecution presented the theory that Lay conceived a plan to rob the victim,
recruited defendant to participate in the offense, and then, during the offense, defendant shot the
victim using a gun supplied by Lay. The prosecution presented evidence that Lay called Cottage
Inn using a cell phone application that concealed the caller’s number. He ordered delivery of


                                                -1-
pizzas to 1813 West Genesee, an abandoned and vacant house, and requested delivery by the
“white boy” who closed the store, which was a description that fit only the victim. When the
victim arrived at the abandoned house, defendant approached his car with a gun, shot the victim
multiple times, and then ran away. After the offense, Lay told Preston Walker, another former
Cottage Inn employee, that he planned the robbery and that defendant shot the victim. Walker
disclosed this information to his parents, who reported the information to the police.

        After defendant learned that he had been charged in relation to the robbery and homicide,
his family retained an attorney to represent him, and defendant turned himself in to the police.
Defense counsel and the assistant prosecutor orally agreed that defendant would submit to a
polygraph examination and, if he “passed,” the prosecutor would dismiss the charges. Defense
counsel planned to be present during the administration of the polygraph examination. The
examination was scheduled to be held at the courthouse at 7:00 p.m. on July 15, 2015, after the
courthouse was closed to the public. Another assistant prosecutor agreed to admit defense counsel
into the courthouse. Defense counsel stated that he and the prosecutor also agreed that defendant
would not be questioned after the examination, and he similarly advised defendant not to answer
any other questions after the examination.

        Agent David Dwyre administered the polygraph examination earlier in the day than
scheduled, without notifying defense counsel. Before and after the examination, Agent Dwyre
advised defendant that he had the right to stop the questioning at any time and the right to contact
his attorney. Agent Dwyre offered his phone to defendant to call his attorney if he wanted. Agent
Dwyre interviewed defendant after the polygraph examination concluded. Defendant initially
stated that he shot the victim by accident when the victim tried to grab the gun. He then recanted
this admission and stated that he merely rode in Lay’s car without knowing that Lay had planned
to rob the victim. In a third statement, defendant reiterated his admission that he took part in the
robbery, but accidentally shot the victim.

        Defendant moved to suppress his statements on the ground that Agent Dwyre violated the
polygraph agreement, which negated defendant’s waiver of rights. The trial court denied the
motion. Defendant and Lay were tried jointly, before separate juries.1 Over defendant’s objection,
the trial court admitted Walker’s testimony regarding Lay’s statements about defendant’s
involvement in the homicide. The trial court denied defendant’s motion to permit testimony from
a proposed alibi witness, Terrance Boone, because defendant failed to give timely notice of the
alibi testimony. The jury convicted defendant of felony murder, armed robbery, conspiracy to
commit armed robbery, CCW, and felony-firearm.




1
  Codefendant Lay was convicted of first-degree felony murder, armed robbery, conspiracy to
commit armed robbery, CCW, felon in possession of a firearm, felon in possession of ammunition,
and felony-firearm. This Court affirmed his convictions in People v Lay, unpublished per curiam
opinion of the Michigan Court of Appeals, issued November 26, 2019 (Docket No. 345202), lv
den ___ Mich ___ (2020) (Docket No. 160841).



                                                -2-
         Defendant moved for a new trial and requested a Ginther2 hearing. He argued that defense
counsel provided ineffective assistance by failing to procure a written polygraph agreement and
failing to testify regarding the terms of the polygraph agreement at the evidentiary hearing on the
motion to suppress. After conducting a Ginther hearing, the trial court denied defendant’s motion
for a new trial.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that the prosecutor and Agent Dwyre violated an oral agreement that
Agent Dwyre would not question defendant after the polygraph examination. Defendant argues
that defense counsel was ineffective for failing to establish the terms of the polygraph agreement,
which in turn caused the trial court to deny defendant’s motion to suppress his incriminating
statements made in the post-polygraph interview.

         A claim of ineffective assistance of counsel presents a mixed question of law and fact.
People v Petri, 279 Mich App 407, 410; 760 NW2d 882 (2008). “A trial court’s findings of fact,
if any, are reviewed for clear error, and this Court reviews the ultimate constitutional issue arising
from an ineffective assistance of counsel claim de novo.” Id. To establish ineffective assistance
of counsel, a defendant first must demonstrate that trial counsel’s performance fell below an
objective standard of reasonableness. People v Armstrong, 490 Mich 281, 289-290; 806 NW2d
676 (2011). “Second, the defendant must show that, but for counsel’s deficient performance, a
different result would have been reasonably probable.” Id. “[T]he defendant must overcome the
strong presumption that counsel’s assistance constituted sound trial strategy.” Id. at 290.

        The crux of defendant’s ineffective-assistance claim is that trial counsel’s failure to
establish or present competent evidence of the terms of the polygraph agreement, through either a
written document or sworn testimony, prejudiced defendant by leaving him unable to prove that
the prosecutor violated the agreement, and thereby caused the trial court to deny his motion to
suppress his incriminating statements made in the post-polygraph interview. We disagree because,
considering the ground for the trial court’s decision on the suppression motion, there is no
reasonable probability that the evidence that defendant claims should have been compiled or
presented would have led to a different outcome of the motion. Accordingly, defendant has not
established that he was prejudiced by counsel’s alleged deficiencies.

         The Sixth Amendment right to counsel attaches at the initiation of adversary judicial
criminal proceedings. Moore v Illinois, 434 US 220, 226-227; 98 S Ct 458; 54 L Ed 2d 424 (1977);
People v Hickman, 470 Mich 602, 607; 684 NW2d 267 (2004). “Once a suspect invokes his right
to remain silent or requests counsel, police questioning must cease unless the suspect affirmatively
reinitiates contact.” People v Tanner, 496 Mich 199, 208; 853 NW2d 653 (2014), citing Miranda
v Arizona, 384 US 436, 473-474; 86 S Ct 1602; 16 L Ed 2d 694 (1966). In Tanner, our Supreme
Court noted the “additional safeguards” created by the United States Supreme Court in Edwards v
Arizona, 451 US 477, 484-485; 101 S Ct 1880; 68 L Ed 2d 378 (1981). Under those safeguards,
“when an accused has invoked his right to have counsel present during custodial interrogation, a
valid waiver of that right cannot be established by showing only that he responded to further police-


2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                 -3-
initiated custodial interrogation even if he has been advised of his rights.” Tanner, 496 Mich at
208, quoting Edwards, 451 US at 484. As observed in Tanner, when an accused has “expressed
his desire to deal with the police only through counsel, [an accused] is not subject to further
interrogation by the authorities until counsel has been made available to him, unless the accused
himself initiates further communication, exchanges, or conversations with the police.” Tanner,
496 Mich at 208-209, quoting Edwards, 451 US at 484. The Court in Tanner further stated:

              However, when a suspect has been afforded Miranda warnings and
       affirmatively waives his Miranda rights, subsequent incriminating statements may
       be used against him. Miranda, 384 US at 444, 479. A suspect’s waiver of his
       Miranda rights must be made “voluntarily, knowingly, and intelligently.” Id. at
       444. The United States Supreme Court has articulated a two-part inquiry to
       determine whether a waiver is valid:

               First, the relinquishment of the right must have been “voluntary,” in
               the sense that it was the product of a free and deliberate choice rather
               than intimidation, coercion or deception. Second, the waiver must
               have been made with a full awareness of both the nature of the right
               being abandoned and the consequences of the decision to abandon
               it. Only if the “totality of the circumstances surrounding the
               interrogation” reveal both an uncoerced choice and the requisite
               level of comprehension may a court properly conclude that the
               Miranda rights have been waived. [Tanner, 496 Mich at 209,
               quoting Moran v Burbine, 475 US 412, 421; 106 S Ct 1135; 89 L
               Ed 2d 410 (1986).]

Whether a defendant waived his Sixth Amendment right to counsel by initiating communications
with the police depends upon the circumstances of the case, including the defendant’s background,
experience, and conduct. People v McElhaney, 215 Mich App 269, 274; 545 NW2d 18 (1996).
The prosecution has the burden of establishing a valid waiver by a preponderance of the evidence.
People v Daoud, 462 Mich 621, 634; 614 NW2d 152 (2000).

        When deciding both defendant’s motion to suppress and motion for a new trial, the trial
court found that defendant’s post-polygraph examination statements were admissible because
defendant knowingly and voluntarily waived his rights, in disregard of his trial counsel’s advice.
In its opinion and order denying defendant’s motion for a new trial, the trial court found that,
regardless of the terms of the polygraph agreement, suppression of defendant’s statements was not
warranted because the evidence showed that Agent Dwyre reviewed defendant’s rights with him
in “painstaking detail,” defendant acknowledged his understanding of his right to an attorney at
any time, defendant signed two written waivers, and defendant knowingly and intentionally
waived his right to an attorney and proceeded with the questioning. The trial court explained that
it was immaterial whether counsel was present outside the room when the exam took place because
defendant understood that counsel would not be present in the room during questioning and
defendant never asked for counsel. The trial court also noted that defense counsel had advised
defendant not to make any statements other than answering the polygraph questions, but defendant
chose not to follow that advice after waiving his right to counsel.



                                                 -4-
        In reviewing a trial court’s decision on a motion to suppress, we review the trial court’s
factual findings for clear error. People v Roberts, 292 Mich App 492, 502; 808 NW2d 290 (2011).
“A finding of fact is clearly erroneous if, after a review of the entire record, an appellate court is
left with a definite and firm conviction that a mistake has been made.” Id. (quotation marks and
citation omitted). Defendant does not argue that the trial court’s findings were erroneous. Indeed,
he does not substantively challenge the trial court’s suppression ruling. Although he cites
principles of law concerning law enforcement’s violation of a defendant’s Sixth Amendment rights
by resuming interrogation after the defendant has asserted his right to counsel, he does not state
that he did not initiate the post-polygraph interrogation or that Agent Dwyre continued to question
him in violation of his right to counsel. His argument is instead premised on defense counsel’s
alleged deficiencies that prejudiced his ability to establish a violation of the polygraph agreement.
The pertinent question is whether any deviation from the polygraph agreement negated defendant’s
later waiver of rights.

        In People v Strieter, 119 Mich App 332; 326 NW2d 502 (1982), the prosecutor and defense
attorney agreed that a polygraph examination would be held at a scheduled time. The agreement
also stated that the defense attorney would not be permitted to attend, but the defendant could stop
the questioning at any time. Id. at 334. The defendant and her attorney signed the waiver form,
but the attorney wrote this addendum on the form:

               NOTE: I expect our agreement above to be for the purposes of a polygraph
       only, and that the questions and answers are not to be used against her in a court of
       law, or in any other way used against her. [Id. at 335.]

The prosecutor responded by sending defense counsel a signed waiver form, an unsigned waiver
form, and a letter that stated, in pertinent part:

              I am enclosing another copy of a request for polygraph examination which
       you and Mrs. Strieter can sign if you so desire. I do not wish to mislead you in any
       way concerning the questions and answers of the polygraph examination.
       Incriminating statements made by Mrs. Strieter will be used against her in a court
       of law. It was my understanding that it was your position that Mrs. Strieter is
       innocent of these charges and would have nothing to fear from the polygraph
       examination. If this is not the case, please inform me immediately as we will have
       to cancel this examination. Otherwise, I would expect that the request be signed
       and delivered to our office or to the Michigan State Police Post prior to February
       12, 1981, so that the examination may be run. [Id.]

The defendant and her attorney did not sign or return the second waiver form. Id. at 336. The
following events ensued:

              On February 12, 1981, defendant was taken to the state police post for the
       polygraph examination. While defense counsel had failed to inform defendant of
       the rejected waiver transaction, State Police Detective Lowthian, who was
       scheduled to conduct the examination, was aware of the waiver transaction between
       defense counsel and the prosecutor. Prior to commencing the “pre-test interview,”
       Lowthian informed defendant of her Miranda rights and had her execute a waiver


                                                 -5-
       which explained her Miranda rights and special warnings pertaining to polygraph
       examinations. Officer Lowthian testified that during the pre-test interview, which
       lasted for 1¼ hours, defendant made certain incriminating admissions. After the
       pre-test interview, defendant was informed that she would not be given the
       polygraph test because she had admitted her guilt during the pre-test interview.
       Defendant was never given a polygraph examination. Upon obtaining access to a
       telephone, defendant contacted her attorney and informed him of what transpired.
       [Id. at 336.]

        The trial court granted the defendant’s motion to suppress her statements on the ground
that defense counsel’s addendum “negated any agreement concerning the polygraph test.” Id. at
337. This Court affirmed that decision, stating:

               In this case, we are not left with a definite and firm conviction that the trial
       judge erred when he suppressed Lowthian’s testimony concerning defendant’s
       statements. At the time the interrogation occurred defendant believed that her
       attorney approved of the procedure and that she would be allowed to take a
       polygraph examination. The police, on the other hand, were aware of the conflict
       between the prosecutor and defense counsel. They knew that defendant’s attorney
       objected to the use of any interrogations connected with the polygraph exam and to
       the use at defendant’s trial of any statements made by her. They failed to inform
       defendant of this conflict, allowing her to think that her attorney still approved of
       the procedure. Furthermore, they failed to inform defense counsel that the
       polygraph examination would be conducted as scheduled. While defense counsel
       should have informed his client not to talk to the police, under the facts of this case
       we are unable to say that defendant’s waiver of her right to counsel was voluntarily,
       intelligently and knowingly made. [Id. at 338.]

       This case is distinguishable from Strieter in several aspects. Unlike this case, the defense
attorney in Strieter had not advised his client against speaking to the officer, except for answering
questions during the polygraph examination. The attorney in Strieter effectively disapproved of a
polygraph examination under conditions to which the prosecutor did not agree. In contrast,
defense counsel in this case instructed defendant not to consent to an interview after the
examination. Defendant disregarded these instructions against counsel’s advice, even after Agent
Dwyre specifically informed him that he could call his attorney and Agent Dwyre offered
defendant the use his cell phone to do so. Strieter does not stand for the proposition that a
prosecutor’s deviation from a polygraph agreement negates a defendant’s subsequent knowing and
voluntary waiver of his rights.

       In People v Leonard, 421 Mich 207, 213; 364 NW2d 625 (1984), the defendant and the
prosecutor signed a stipulated agreement excluding from evidence the defendant’s submission to
a polygraph examination, the results of the examination, and anyone’s interpretation of the
examination. After the defendant was detached from the polygraph machine, he made inculpatory
statements in response to the officer’s questions. Id. at 214-215. Our Supreme Court agreed with
this Court’s conclusion that the defendant’s statements after the polygraph examination should not
have been admitted, but premised its agreement “on the ground that the defendant did not
knowingly waive his right to remain silent in view of the stipulation” between the parties that “the


                                                 -6-
results of the polygraph examination and opinions drawn therefrom would not be admissible in
evidence.” Id. at 209-210. Of the seven concurring justices, Chief Justice WILLIAMS wrote a
separate concurrence in which he stated that he held that the prosecution failed to meet its
constitutional burden “of proving that the defendant knowingly, intelligently and intentionally
relinquished his right to counsel for his defense.” Id. at 212. Chief Justice WILLIAMS explained
that the state must prove that the defendant intentionally and intelligently waived his right to
assistance of counsel by showing that “he knows what he is doing and his choice is made with
eyes open” after being “apprised of the nature of the protection which an attorney can provide at
this stage of the proceeding.” Id. at 224 Chief Justice WILLIAMS considered the particular facts of
the case and concluded:

               Plaintiff, however, introduced no evidence that defendant made an
       intentional and intelligent relinquishment of his right to counsel for his defense
       beyond the “yeah” to the question of whether he understood his Miranda rights and
       the “yeap” to the question of whether he relinquished those rights. Plaintiff made
       no showing whatsoever as to whether defendant believed his rights under the
       stipulation and court order meant that whatever he said would be suppressed from
       introduction into evidence, as defendant claimed, or that defendant believed that
       only what he said while attached to the polygraph machine would be excluded from
       evidence, as plaintiff claimed. [Id. at 225.]

Chief Justice WILLIAMS remarked that the prosecutor failed to demonstrate that the defendant
understood that the stipulation no longer applied after the polygraph examination ended. It was
therefore not possible “to know whether defendant intelligently relinquished his right to counsel
for his defense.” Id. The facts and circumstances of Leonard are plainly distinguishable from the
instant case because Agent Dwyre explicitly reviewed defendant’s rights in detail with him
multiple times, first through discussion about each of defendant’s rights, next by having him read
his rights and answers to questions about understanding his rights, then Agent Dwyre read
defendant the Miranda warning, whereupon defendant knowingly and voluntarily waived his
rights and signed his waiver. Agent Dwyre also had defendant review and sign a permission form
which again advised defendant of his rights. Agent Dwyre also advised defendant that he could
stop at any time.

        In sum, regardless of the terms of the polygraph agreement, the record reflects that
defendant was fully aware that counsel would not be present during questioning, defendant was
advised of his rights and understood that he could request counsel or contact his attorney at any
time during questioning but never did so, and that counsel had instructed defendant not to answer
any questions after the polygraph examination but defendant disregarded counsel’s instructions
and knowingly and voluntarily waived his rights and proceeded to respond to further questioning.
Under these circumstances, defendant has not established that defense counsel’s failure to obtain
a written agreement or provide sworn testimony of the agreement’s alleged terms affected the




                                                -7-
outcome of the proceedings. Accordingly, defendant has failed to establish that his trial counsel
provided him ineffective assistance.3

                                     III. ALIBI TESTIMONY

        Defendant argues that the trial court erred by excluding Terrance Boone’s proposed alibi
testimony for failure to timely provide notice of the proposed testimony. Alternatively, he argues
that defense counsel provided ineffective assistance by failing to provide timely notice of the
testimony. We disagree.

        A trial court’s decision to admit or exclude evidence is reviewed for an abuse of discretion.
People v Jackson, 498 Mich 246, 257; 869 NW2d 253 (2015). “An abuse of discretion occurs
when the court chooses an outcome that falls outside the range of reasonable and principled
outcomes.” People v Fomby, 300 Mich App 46, 48; 831 NW2d 887 (2013) (quotation marks and
citation omitted). “We review de novo the trial court’s rulings on preliminary questions of law
regarding the admissibility of evidence, such as the application of a statute or rule of evidence.”
People v King, 297 Mich App 465, 472; 824 NW2d 258 (2012) (citation omitted).

       MCL 768.20 requires a defendant to provide prior notice of intent to offer alibi testimony.
The statute provides in pertinent part:

               (1) If a defendant in a felony case proposes to offer in his defense testimony
       to establish an alibi at the time of the alleged offense, the defendant shall at the time
       of arraignment on the information or within 15 days after that arraignment but not
       less than 10 days before the trial of the case, or at such other time as the court
       directs, file and serve upon the prosecuting attorney a notice in writing of his
       intention to claim that defense. The notice shall contain, as particularly as is known
       to the defendant or the defendant’s attorney, the names of witnesses to be called in
       behalf of the defendant to establish that defense. The defendant’s notice shall
       include specific information as to the place at which the accused claims to have
       been at the time of the alleged offense.

                                               * * *




3
  In the dissent, matters about defendant not having his defense counsel’s cell phone number and
sleep deprivation are discussed. We note we have both read the transcript of and listened to the
recorded interview between defendant and the polygraph examiner as well as reviewed the rest of
the record from the trial court. We are unable to locate any evidence of record which indicates
defendant did not have his attorney’s phone number. Likewise, except for a comment by
defendant, memorialized at page 27 of the transcript of the interview where defendant stated his
sleep was “Not so good” we are unable to identify any other evidence of record related to sleep
deprivation and we observe that after listening to and reading the transcript of the interview, it
appears defendant is responsive and engaged during the entire process.



                                                 -8-
               (3) Both the defendant and the prosecuting attorney shall be under a
       continuing duty to disclose promptly the names of additional witnesses which come
       to the attention of either party subsequent to filing their respective notices as
       provided in this section. Upon motion with notice to the other party and upon a
       showing by the moving party that the name of an additional witness was not
       available when the notice required by subsections (1) or (2) was filed and could
       not have been available by the exercise of due diligence, the additional witness may
       be called by the moving party to testify as a witness for the purpose of establishing
       or rebutting an alibi defense. [Emphasis added.]

MCL 768.21(1) provides:

               If the defendant fails to file and serve the written notice prescribed in section
       20 or 20a, the court shall exclude evidence offered by the defendant for the purpose
       of establishing an alibi or the insanity of the defendant. If the notice given by the
       defendant does not state, as particularly as is known to the defendant or the
       defendant’s attorney, the name of a witness to be called in behalf of the defendant
       to establish a defense specified in section 20 or 20a, the court shall exclude the
       testimony of a witness which is offered by the defendant for the purpose of
       establishing that defense. [Emphasis added.]

        In People v Travis, 443 Mich 668, 679; 505 NW2d 563 (1993), our Supreme Court held
that the language “or at such other time as the court may direct” in MCL 768.20 “preserves the
trial court’s discretion to fix the timeliness of notice in view of the circumstances.” The Court
observed that MCL 768.21(1) states that “the court shall exclude evidence . . . ,” which suggested
that “the sanction of exclusion” was mandatory, and acknowledged that caselaw had both treated
the exclusion as mandatory and held that a trial court has discretion to admit such evidence when
timely notice has not been provided. Travis, 443 Mich at 678-679. The Court “agree[d] with those
panels that have concluded that the language ‘or at such other time as the court may direct’
preserves the trial court’s discretion to fix the timeliness of notice in view of the circumstances.”
Id. at 679.

        Plaintiff argues that the statutory scheme allows the trial court discretion only in the
circumstances described in MCL 768.20(3), namely, when the alibi witness was not known to the
party. However, Travis does not support such interpretation. In Travis, our Supreme Court
indicated that the trial court’s discretion is derived from MCL 768.20(1), not the limited
circumstances prescribed in MCL 768.20(3).

         In this case, after observing that it was undisputed that timely notice of Boone’s proposed
alibi testimony had not been provided, the trial court concluded that the testimony was “prohibited”
and “[f]orbidden.” We agree with defendant that the trial court’s statement suggests that it
erroneously believed that it had no discretion to allow the testimony because the term “shall”
foreclosed any discretion. The trial court did not indicate whether it would have been inclined to
allow the testimony despite the lack of timely notice. Nonetheless, “a preserved, nonconstitutional
error is not a ground for reversal unless after an examination of the entire cause, it shall
affirmatively appear that it is more probable than not that the error was outcome determinative.”
People v Lukity, 460 Mich 484, 496; 596 NW2d 607 (1999) (quotation marks omitted). In view


                                                 -9-
of defendant’s own inculpatory admissions to Agent Dwyre, we cannot conclude that it is more
probable than not that the claimed error was outcome-determinative. Significantly, although
defendant gave different versions of the events in his statements to Agent Dwyre regarding his
participation in the robbery and homicide, his statements were consistent in admitting that he was
present with Lay at the time of the robbery. Accordingly, defendant has failed to establish that
more probable than not the exclusion of Boone’s proposed testimony affected the outcome.
Therefore, any error was harmless.

        Defendant also argues that defense counsel’s failure to provide timely notice of the alibi
testimony constituted ineffective assistance of counsel. Defendant did not raise this issue in his
motion for a new trial, and thus the issue was not addressed at the Ginther hearing. This Court
also denied defendant’s motion to remand respecting this issue.4 In the absence of a Ginther
hearing, this Court’s review “is limited to mistakes apparent on the record.” People v Payne, 285
Mich App 181, 188; 774 NW2d 714 (2009). It is not apparent from the record when defendant
advised defense counsel that Boone was a potential alibi witness, and defendant has not submitted
an affidavit or other offer of proof in support of this claim. Further, there is no record evidence of
how Boone would have testified if defendant had been permitted to call him as a witness.
Accordingly, defendant has not established factual support for his claim that defense counsel
performed deficiently by failing to timely file a notice of alibi respecting Boone, nor has he
demonstrated that he was prejudiced by Boone’s failure to testify.

         IV. STATEMENT AGAINST PENAL INTEREST HEARSAY EXCEPTION

        Defendant argues that the trial court erred by permitting Preston Walker to testify regarding
Lay’s statements regarding Lay’s and defendant’s involvement in the robbery and homicide.
Defendant argues that Lay’s statements were inadmissible hearsay and violated his constitutional
right of confrontation. We disagree.

        The trial court found that Lay’s statements were admissible under MRE 804(b)(3) and did
not violate the Confrontation Clause. We review the trial court’s decision to allow the testimony
for an abuse of discretion, but review any preliminary questions of law de novo. Jackson, 498
Mich at 257; King, 297 Mich App at 472.

         Initially, the admission of Lay’s statements to Walker did not violate defendant’s
constitutional right of confrontation because Lay’s statements were not testimonial. “The
Confrontation Clause of the United States Constitution provides that ‘[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against
him . . . .’ ” People v Fontenot, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No.
350391); slip op at 2, lv pending, quoting US Const, Am VI. In Crawford v Washington, 541 US
36, 50-54; 124 S Ct 1354; 158 L Ed 2d 177 (2004), “the United States Supreme Court held that,
under the Confrontation Clause, out-of-court testimonial statements are inadmissible against a
criminal defendant unless the declarant is unavailable and the defendant has had a previous
opportunity to cross-examine the declarant.” Fontenot, ___ Mich App at ___; slip op at 2. An


4
 People v Thompson, unpublished order of the Michigan Court of Appeals, entered April 1, 2020
(Docket No. 344834).


                                                -10-
accomplice’s statement admitted under MRE 804(b)(3) does not violate the Confrontation Clause
if it is a nontestimonial statement. People v Taylor, 482 Mich 368, 374-375; 759 NW2d 361
(2008). In Taylor, our Supreme Court held that a codefendant’s out-of-court inculpatory
statements to an acquaintance that implicated his codefendant were nontestimonial and, therefore,
did not implicate the Confrontation Clause and were solely governed by and admissible under
MRE 804(b)(3). Id. at 378. The Court reiterated the applicable standard for admissibility under
MRE 804(b)(3) as follows:

       [W]here, as here, the declarant’s inculpation of an accomplice is made in the
       context of a narrative of events, at the declarant’s initiative without any prompting
       or inquiry, that as a whole is clearly against the declarant’s penal interest and as
       such is reliable, the whole statement—including portions that inculpate another—
       is admissible as substantive evidence at trial pursuant to MRE 804(b)(3). [Id. at
       379 (citation omitted).]

        “Pretrial statements are testimonial if the declarant would reasonably expect that the
statement will be used in a prosecutorial manner and if they were made ‘under circumstances
which would lead an objective witness reasonably to believe that the statement would be available
for use at a later trial[.]’ ” Fontenot, ___ Mich App at ___; slip op at 3, quoting Crawford, 541
US at 51-52. In People v Nunley, 491 Mich 686, 706; 821 NW2d 642 (2012), our Supreme Court
noted that “the core class of testimonial statements” are “extrajudicial statements” such as
“affidavits, depositions, prior testimony and confessions . . . .”

       In this case, Lay described to an acquaintance in an informal and casual conversation his
and defendant’s involvement in the incident. His statements to Walker were not the product of
police questioning or even made in an investigative context. Therefore, they did not qualify as
“testimonial” in nature. Accordingly, the admission of Lay’s statements did not violate the
Confrontation Clause and were governed by MRE 804(b)(3). Taylor, 482 Mich at 378-379.

        “Under MRE 801(c), ‘hearsay’ is defined as ‘a statement, other than the one made by the
declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.’ ” People v Solloway, 316 Mich App 174, 198-199; 891 NW2d 255 (2016). “Hearsay
evidence is inadmissible unless it falls within one of the exceptions listed in the Michigan Rules
of Evidence.” Id. at 199, citing MRE 802. MRE 804(b)(3) provides an exception to the general
rule against hearsay when the declarant is unavailable as a witness and allows for the admission of
the following:

               A statement which was at the time of its making so far contrary to the
       declarant’s pecuniary or proprietary interest, or so far tended to subject the
       declarant to civil or criminal liability, or to render invalid a claim by the declarant
       against another, that a reasonable person in the declarant’s position would not have
       made the statement unless believing it to be true. A statement tending to expose
       the declarant to criminal liability and offered to exculpate the accused is not
       admissible unless corroborating circumstances clearly indicate the trustworthiness
       of the statement.




                                                 -11-
In this case, Lay was unavailable because he was a jointly-tried codefendant who exercised his
Fifth Amendment right not to testify.

        Defendant argues that Lay’s statement to Walker did not meet the requirements of MRE
804(b)(3) because the statements were not contrary to his penal interests, but instead made to
deflect blame from Lay to defendant. We disagree.

        Walker testified that Lay told him that he planned the robbery in advance, recruited
different people to participate in the planned robbery, called in the delivery to the abandoned
house, and then waited on West Genesee for the victim to arrive. Lay also admitted giving
defendant the gun that was used to shoot the victim. These admissions clearly had a tendency to
subject Lay to criminal liability under an aiding or abetting theory. See People v Bulls, 262 Mich
App 618, 624-625; 687 NW2d 159 (2004). Even though Lay identified defendant as the shooter,
he directly inculpated himself in the planning and execution of the armed robbery. Further, Lay’s
admissions that he advised defendant to destroy evidence and his implicit warning that Walker
should not snitch reflected his conscious belief that he understood that his admissions exposed him
to criminal liability. Lay’s statements were against his penal interests and admissible under MRE
804(b)(3). Moreover, because Lay inculpated defendant, his accomplice, and himself in the
context of a narrative of events to Walker at Lay’s initiative without any prompting or inquiry,
Lay’s whole statement, including the portions that inculpated defendant were admissible as
substantive evidence at trial under MRE 804(b)(3). Taylor, 482 Mich at 378-379. The trial court,
therefore, did not err by admitting Walker’s testimony regarding Lay’s statements.

       Affirmed.

                                                            /s/ Michael J. Kelly
                                                            /s/ James Robert Redford




                                               -12-